
	
		I
		111th CONGRESS
		1st Session
		H. R. 1756
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Mr. Heller introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to improve the Microloan
		  program, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Microloan
			 Modernization Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Transmission of credit reporting
				information.
					Sec. 3. Flexible credit.
					Sec. 4. Intermediary eligibility requirements.
					Sec. 5. Average loan size.
					Sec. 6. Technical assistance.
					Sec. 7. Entrepreneurs with disabilities.
				
			2.Transmission of
			 credit reporting informationSection 7(m) of the Small Business Act (15
			 U.S.C. 636(m)) is amended by adding at the end the following:
			
				(14)Credit
				reporting informationThe Administrator shall establish a
				process, for use by a lender making a loan to a borrower under this subsection,
				under which the lender provides to the major credit reporting agencies the
				information about the borrower that is relevant to credit reporting, such as
				the payment activity of the borrower on the
				loan.
				.
		3.Flexible
			 creditSection 7(m) of the
			 Small Business Act (15 U.S.C. 636(m)), as amended, is further amended, in each
			 of paragraphs (1)(B)(i), (6)(A), and (11)(B), by striking
			 short-term,.
		4.Intermediary
			 eligibility requirementsSection 7(m)(2) of the Small Business Act
			 (15 U.S.C. 636(m)(2)) is amended—
			(1)in subparagraph
			 (A) by striking paragraph (10) and inserting paragraph
			 (11); and
			(2)by amending
			 subparagraph (B) to read as follows:
				
					(B)has—
						(i)at
				least—
							(I)1 year of
				experience making microloans to startup, newly established, or growing small
				business concerns; or
							(II)1 full-time
				employee who has not less than 3 years experience making microloans to startup,
				newly established, or growing small business concerns; and
							(ii)at least 1 year
				of experience providing, as an integral part of its microloan program,
				intensive marketing, management, and technical assistance to its
				borrowers.
						.
			5.Average loan
			 sizeSection 7(m) of the Small
			 Business Act (15 U.S.C. 636(m)), as amended, is further amended, in each of
			 paragraphs (3)(F)(iii), (6)(C)(i), and (6)(C)(ii), by striking
			 $7,500 and inserting $10,000.
		6.Technical
			 assistanceSection 7(m)(4)(E)
			 of the Small Business Act (15 U.S.C. 636(m)(4)(E)) is amended, in each of
			 clauses (i) and (ii), by striking 25 percent and inserting
			 35 percent.
		7.Entrepreneurs
			 with disabilitiesSection
			 7(m)(1)(A)(i) of the Small Business Act (15 U.S.C. 636(m)(1)(A)(i)) is amended
			 by inserting disabled, before and minority
			 entrepreneurs.
		
